Deemer, J.
This case was originally submitted at the October, 1894, term, and an opinion was filed on the twenty-first day of January, 1895, affirming the judgment of the court below. This opinion will be found in 61 N. W. Rep. 995. Thereafter a petition for a re-he'aring was granted, and the case was re-submitted upon additional arguments. We have now discovered that we had no jurisdiction of the case at the time the original opinion was filed, for the reason that the abstract did not show service of a notice of appeal upon the clerk of the district court. Since the re-hearing was granted, the defendant has attempted to cover the defects by filing an additional and amended abstract. We have uniformly held that .this cannot be done. The case must be submitted on re-hearing upon the original record. No amendments are permitted in a civil case after the petition for re-hearing is granted. As we do not have jurisdiction of the case, it must be msmissed.
Robinson, J., taking no part.